Matter of Koch v Gorecki (2022 NY Slip Op 07398)





Matter of Koch v Gorecki


2022 NY Slip Op 07398


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, BANNISTER, AND MONTOUR, JJ.


1006 CAF 21-00777

[*1]IN THE MATTER OF PATRICK A. KOCH, PETITIONER-RESPONDENT,
vSARA L. GORECKI, RESPONDENT-APPELLANT. 


SARK LAW & PROFESSIONAL SERVICES, LLC, HORSEHEADS (SUJATA RAMAIAH OF COUNSEL), FOR RESPONDENT-APPELLANT. 
BARBARA A. KILBRIDGE, BUFFALO, FOR PETITIONER-RESPONDENT. 
SARAH L. FIFIELD, FAIRPORT, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Monroe County (Thomas W. Polito, R.), entered April 28, 2021 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, awarded petitioner sole legal and primary physical custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court